In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-12-00540-CV


                       IN THE MATTER OF THE MARRIAGE
                     OF ELSA BOLANOS AND JESUS BOLANOS

                      On Appeal from the County Court at Law No. 2
                                   Potter County, Texas
            Trial Court No. 82,587-2, Honorable Pamela Cook Sirmon, Presiding

                                     May 16, 2013

                            ON MOTION TO DISMISS
                  Before CAMPBELL and HANCOCK and PIRTLE, JJ.

      On April 26, 2013, appellant, Jesus Bolanos, filed a motion to dismiss his appeal.

No decision of this Court having been delivered to date, we grant the motion.

Accordingly, appellant’s appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1). Because

appellant’s motion does not address costs, costs will be taxed against appellant. See

TEX. R. APP. P. 42.1(d). If dismissal will prevent appellee from seeking relief to which

she would otherwise be entitled, the Court directs appellee to file a timely motion for

rehearing. No motion for rehearing from appellant will be entertained.


                                                Mackey K. Hancock
                                                    Justice